DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 4/14/2021 is acknowledged.  Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings submitted 12/5/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, 14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Young et al. (U.S. Patent Application Publication 2017/0248388).

In regards to claim 1, Young et al (henceforth referred to as Young) disclose a device attachable to a firearm, the device comprising:
a pressure sensor configured to sense pressure generated from the firearm and provide a corresponding signal.  Young teaches use of a microphone to detect changes in pressure when a round is discharged constituting a pressure sensor (pars. 43, 44, 130);
a weapon movement sensor configured to sense at least one movement of the firearm and provide a corresponding signal.  Young teaches a motion sensor (items 116) to detect abrupt motion of the firearm during firing (par. 42);
at least one processor (item 122); and
memory comprising computer instructions, the computer instructions configured to, when executed by the at least one processor, cause the at least one processor to determine an event of the firearm based on the corresponding signal provided by the pressure sensor and the corresponding signal provided by the weapon movement sensor.  Young teaches that the device includes a computer/controller that determines when the firearm has been discharged by analyzing sensor data (par. 12).

In regards to claim 2, Young discloses that the computer instructions are configured to cause the at least one processor to determine the event of the firearm based on an evaluation of a pressure or change in pressure, as sensed by the pressure sensor, with a predetermined pressure or change in pressure, and based on an 

In regards to claim 3, Young discloses that the computer instructions are configured to cause the at least one processor to determine the event as being a weapon discharge based on the pressure or change in pressure, as sensed by the pressure sensor, being greater than the predetermined pressure or change in pressure, and based on the velocity or acceleration, as sensed by the weapon movement sensor, being greater than the predetermined velocity or acceleration.  The device of Young is taught to detect changes in pressure and/or acceleration (of the weapon) and process the data against some predetermined normal to verify a discharge of the weapon consistent with that claimed (see pars. 42-44).

In regards to claim 4, Young discloses that the computer instructions are configured to cause the at least one processor to determine the event of the firearm based on the evaluation of the pressure or change in pressure, as sensed by the pressure sensor, with the predetermined pressure or change in pressure, the evaluation of the velocity or acceleration, as sensed by the weapon movement sensor, with the predetermined velocity or acceleration, and a rise time of the pressure or change in pressure or a rise time of the velocity or acceleration.  The device of Young is taught to detect changes in pressure and/or acceleration (of the weapon) and process the data 

In regards to claim 11, Young discloses a housing that includes the pressure sensor, the weapon movement sensor, the at least one processor, and the memory, wherein
the housing is configured to mount to an accessory rail of the firearm (see figure 1b).

In regards to claim 12, Young disclose the housing further includes a flashlight or a laser, and the computer instructions are configured to cause the at least one processor to operate the flashlight or the laser based on an input from the weapon movement sensor.  Young teaches a light or laser (item 114) that may be configured to operate based on movement of the firearm using control logic (par. 7).

In regards to claim 14, Young discloses that the computer instructions are configured to cause the at least one processor to send a notification to an external processor, via wireless communication, the notification indicating the event of the firearm determined.  The device of Young includes a wifi capability to send indication of firearm discharge to an external computer/processor.

In regards to claim 15, Young discloses a method comprising:
obtaining a signal provided by a pressure sensor configured to sense pressure generated from a discharge of a firearm.  Young teaches use of a microphone to detect 
obtaining a signal provided by a weapon movement sensor configured to sense at least one movement of the firearm.  Young teaches a motion sensor (items 116) to detect abrupt motion of the firearm during firing (par. 42); and
determining an event of the firearm, with one or more of at least one processor, based on the signal provided by the pressure sensor and the signal provided by the weapon movement sensor.  Young teaches that the device includes a computer/controller that determines when the firearm has been discharged by analyzing sensor data (par. 12).

In regards to claim 16, Young discloses that the determining comprises determining the event of the firearm based on an evaluation of a pressure or change in pressure, as sensed by the pressure sensor, with a predetermined pressure or change in pressure, and based on an evaluation of a velocity or acceleration, as sensed by the weapon movement sensor, with a predetermined velocity or acceleration.  The device utilizes change in pressure and/or acceleration to determine when/if weapon has been fired.  

In regards to claim 17, Young discloses that the event of the firearm is determined to be a weapon discharge event based on the pressure or change in pressure, as sensed by the pressure sensor, being greater than the predetermined pressure or change in pressure, and based on the velocity or acceleration, as sensed by the weapon movement sensor, being greater than the predetermined velocity or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5, 6, 8, 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (U.S. Patent Application Publication 2017/0248388) in view of Noland et al. (U.S. Patent Application Publication 2016/0232774).

In regards to claim 5, Young discloses that the computer instructions are configured to cause the at least one processor to determine the event of the firearm based on an evaluation of a pressure or change in pressure, as sensed by the pressure sensor, with the data boundary.  Young teaches a device that utilizes a sensor to determine changes in pressure and includes some boundary to make the determination.
Young fails to explicitly teach obtaining a data boundary that is a standard deviation multiple above and below an average of pressure of pressure data.  However, it is common practice to utilize standard deviation to establish the variations in some data points and Noland et al (henceforth referred to as Noland) teaches using standard deviation for multiple data groups collected from different sensors including acoustic (par. 34) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to use standard deviation for the acoustic data of Young as taught by Noland, to establish the degree of variation in the data.

In regards to claim 6, Young as modified discloses that the at least one processor is configured to obtain at least a portion of the pressure data from the 

In regards to claim 8, Young discloses that the computer instructions are configured to cause the at least one processor to determine the event of the firearm based on an evaluation of a velocity or acceleration, as sensed by the weapon movement sensor, with the data boundary.  Young teaches a device that utilizes a sensor to determine changes in acceleration and includes some boundary to make the determination;
Young fails to explicitly teach obtaining a data boundary that is a standard deviation multiple above and below an average of velocity or acceleration of weapon movement data.  However, it is common practice to utilize standard deviation to establish the variations in some data points and Noland teaches using standard deviation for multiple data groups collected from different sensors including acceleration (par. 34) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to use standard deviation for the acceleration data of Young as taught by Noland, to establish the degree of variation in the data.

In regards to claim 9, Young as modified discloses that the at least one processor is configured to obtain at least a portion of the weapon movement data from the weapon movement sensor, and obtain the data boundary from the weapon 

In regards to claim 18, Young fails to disclose obtaining a data boundary that is a standard deviation multiple above and below an average of pressure of pressure data, wherein the determining comprises determining the event of the firearm based on an evaluation of a pressure or change in pressure, as sensed by the pressure sensor, with the data boundary.  Young teaches a device that utilizes a sensor to determine changes in pressure and includes some boundary to make the determination.
Young fails to explicitly teach obtaining a data boundary that is a standard deviation multiple above and below an average of pressure of pressure data.  However, it is common practice to utilize standard deviation to establish the variations in some data points and Noland et al (henceforth referred to as Noland) teaches using standard deviation for multiple data groups collected from different sensors including acoustic (par. 34) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to use standard deviation for the acoustic data of Young as taught by Noland, to establish the degree of variation in the data.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (U.S. Patent Application Publication 2017/0248388) in view of Calhoun et al. (U.S. Patent 7,961,550).

In regards to claim 7, Young fails to disclose that the computer instructions are configured to cause the at least one processor to determine the event of the firearm based on the evaluation of the pressure or change in pressure, as sensed by the pressure sensor, with the data boundary, and a rise time of the pressure or change in pressure before a boundary of the data boundary.  However, Young teaches evaluation of the pressure and/or acceleration data to establish if/when a firearm has discharged and Calhoun et al (henceforth referred to as Calhoun) teaches a system that monitors the amplitude and/or rise time of an acoustic pressure wave (col. 5, lines 17-33) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the Young processor with the capacity to utilize and verify the rise time of sensor data including pressure or acceleration/velocity as taught by Calhoun, to determine a discharge event.

In regards to claim 10, Young fails to disclose that the computer instructions are configured to cause the at least one processor to determine the event of the firearm based on the evaluation of the velocity or acceleration, as sensed by the weapon movement sensor, with the data boundary, and a rise time of the velocity or acceleration before a boundary of the data boundary.  However, Young teaches evaluation of the pressure and/or acceleration data to establish if/when a firearm has discharged and Calhoun et al (henceforth referred to as Calhoun) teaches a system that monitors the amplitude and/or rise time of an acoustic pressure wave (col. 5, lines 17-33) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the Young processor with the capacity to utilize and verify the rise .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (U.S. Patent Application Publication 2017/0248388) in view of Lupher et al. (U.S. Patent Application Publication 2014/0360081).

In regards to claim 13, Young fails to explicitly disclose that the weapon movement sensor is a multi-axis MEMS.  However, Lupher et al (henceforth referred to as Lupher) teaches a motion sensor for a weapon system that includes a MEMS device (par. 31) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various motion sensor types in/on the Young device including a MEMS based sensor as taught by Lupher, since these are reliable and widely available.

Summary/Conclusion
Claims 1-18 are rejected and claims 19-21 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641